Citation Nr: 0815358	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-10 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a foot condition, to 
include calluses.


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.  Service in Vietnam is evidenced in the record.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claim for 
service connection for a foot condition.  The veteran 
disagreed and timely appealed.

The veteran, his spouse and a representative from the 
American Legion presented evidence and testimony in support 
of the veteran's claim at a February 2008 hearing at the RO 
before the undersigned Veterans Law Judge (VLJ).  A 
transcript of that hearing ha been associated with the 
veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for calluses on both 
feet.  Essentially, he contends that while he served in 
Vietnam, his feet were constantly wet and resulted in the 
calluses which have continued from shortly after he was 
discharged from active duty.  The Board notes that in order 
to show service connection, the evidence of record must 
demonstrate: (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In this case, the Board observes that element (1) has 
arguably been satisfied by diagnoses in May and June 2005, 
and January 2008, that the veteran has calluses on both feet.  
With regard to element (2), the Board notes that the 
veteran's service medical records (SMR) do not indicate any 
complaint of or treatment for a foot problem.  The RO tried 
to locate the veteran's service records, but was not 
successful.  The Board observes, under such circumstances, 
the Court has held that there is a heightened obligation on 
the part of VA to explain its findings and conclusions and to 
consider carefully the benefit of the doubt rule.  See Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

However, the veteran testified under oath that while he 
served in Vietnam in a Marine artillery unit, his feet were 
constantly wet; that he slept in his boots and often would 
participate in security patrols around the firebase where he 
served.  He also stated that he, and his unit, was often 
under fire, including mortar attacks, while he was assigned 
in Vietnam.  See hearing transcript at pages 21-34.  The 
veteran's statements are corroborated to a large extent by 
the DD-214 form of record and the entries in the limited SMR 
entries indicating he was assigned to units operating in 
Vietnam, and the undersigned VLJ had no reason to doubt the 
veteran's statements at the hearing.

The veteran's combat status has value in this analysis.  
Pursuant to 38 U.S.C.A. 
§ 1154(b) (West 2002), with respect to combat veterans, "The 
Secretary shall accept as sufficient proof of service-
connection . . . satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease, 
if consistent with the circumstances, conditions and 
hardships of such service . . . Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary."  See also 38 C.F.R. § 3.304(d) 
(2007).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 
8 Vet. App. 563, 567 (1996).  In Kessel v. West, 13 Vet. App. 
9 (1999), the Court affirmed that the 38 U.S.C.A. § 1154(b) 
presumption only relates to the question of service 
incurrence, it does not relate to questions of whether the 
veteran has a current disability or whether there was a nexus 
between the in- service event and the current disability.

In addition, the veteran has presented evidence of continuity 
of symptomatology.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim. See 38 C.F.R. 
§ 3.303(b) (2007).  The veteran's wife testified at the 
hearing that she knew the veteran since high school and that 
she observed him walking on the sides of his feet and helped 
him try to resolve his foot problems.  See hearing transcript 
at page 16.  Her testimony is corroborated in large part by a 
March 2005 statement provided by the veteran's ex-wife, who 
also observed first hand the veteran's feet problems which 
began about six months after he was discharged.  The Board 
observes that as lay witnesses, they are competent to testify 
about what they observed.  See 38 C.F.R. § 3.159(a)(2) 
(2007). Thus, element (2) is also arguably satisfied.

With regard to element (3), the record has only the 
statements of the veteran, his wife and his ex-wife.  The 
Board notes that their testimony as to a medical nexus is not 
probative.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Thus, the issue of 
whether there is a medical nexus between the veteran's 
current foot condition and the condition described by the 
witnesses is a matter that must be addressed by an 
appropriately qualified health case provider. See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2006) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim]. 

In addition, the Board observes that the RO was unable to 
obtain the veteran's service medical records (SMR).  Those 
portions of the SMR in the record were submitted by the 
veteran.  It appears that some of the veteran's service 
records may be lost or destroyed.  See January 2008 statement 
of C.C.  Moreover, the veteran identified several physicians 
who have treated his feet since his discharge, including some 
of whom may have deceased or ceased practice.  There is 
nothing in the record to indicate the RO sought to obtain 
those records.

Finally, the veteran's power of attorney of record indicates 
his chosen representative is the Marine Corps League (MCL).  
However, the veteran was represented at the hearing by a 
representative from the American Legion.  In a July 2006 
statement, the veteran's MCL representative indicated the 
veteran would be represented by the MCL at the hearing.  The 
Board refers this matter to the RO for appropriate 
consideration and action.

Accordingly, the case is REMANDED for the following action:

1.  VBA should contact the veteran in 
writing and ask him to identify in writing 
all health care providers from whom he 
received treatment relating to his foot 
calluses from the time of his discharge 
from active duty.  Any response from the 
veteran should be associated with the 
veteran's record, and attempts to obtain 
records from any providers identified 
should be documented in the record.

2.  After completing the efforts described 
above, VBA should be provide the veteran's 
claims folder, including this Remand, to 
an appropriate health care provider. The 
examiner should render an opinion as to 
whether it is as likely as not that the 
current calluses of the feet are likely as 
not medically related to the calluses 
described to have been incurred during 
service.  Any examination or testing 
deemed necessary by the examiner should be 
accomplished.  A report must be prepared 
and associated with the veteran's VA 
claims folder. 

3.  After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the veteran's claim of entitlement to 
service connection for foot calluses. If 
the benefits sought on appeal remain 
denied, in whole or in part, VBA should 
provide the veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate period of time 
for response. Thereafter, the claims 
folder should be returned to the Board for 
further appellate review, if otherwise in 
order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



